DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.
Election/Restrictions
	Applicant affirmed the election without traverse of Group (I) in the reply filed on September 28, 2021. Group (I),  drawn to the compounds of formula (I), substituted memantine compounds, and compositions thereof, embraced by claims 31-42 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.

In summary, claims 31-36 and 38-46 are pending and claims 31-36 and 38-42 are under consideration. Claims 43-46 are withdrawn based on the restriction requirement. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, CN 201610300245.5, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims of this application. Group definitions in claim 31 such as "R1 is alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl or heteroaryl" are not expressly or implicitly disclosed by CN201610300245.5. Therefore, claim 31 does not enjoy the priority of the above-mentioned prior application. Similarly, claims 32-35 and 38-46 does not enjoy the priority of the above-mentioned prior application. Claims 36 and 37 are expressly disclosed by CN2016103G0245.5 and therefore enjoy the priority of the above-mentioned prior application. In summary, for claims 31-35 and 38-46, the relevant date is the filing date: 05 May 2017 (05.05.2017) and for claims 36 and 37, the relevant date is priority date: 07 May 2016 (07.05.2016). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The rejection of claims 31-33 and 38-42 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sun et al. (WO 2017035733) is withdrawn based on the amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31-36 and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumberg et al. (US 8969337).
The present application claims substituted memantine derivatives as shown below:

    PNG
    media_image1.png
    126
    114
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    645
    media_image2.png
    Greyscale
 .

1 or R2 with the following:
	
	
    PNG
    media_image3.png
    249
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    36
    356
    media_image4.png
    Greyscale
, see columns 12-13, bridged. Part of Table 1-3 are provided below:

    PNG
    media_image5.png
    448
    349
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    302
    354
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    521
    362
    media_image7.png
    Greyscale
.

The only difference between the claimed compounds and the cited species is the substituent at the R1 or R2 position. The reference teaches CH2C(O)-N-pyrrolidine-2-CN, see the compound cited above, which is outside of the scope of the presently claimed compounds. The present claims embrace a plethora a substitutents at the same position, i.e. an amino-protecting group, a substituted alkyl, a substituted heterocyclyl, etc. 
2 is to decrease the solubility of the compound, see page 1, paragraphs 0003-0004. The ‘337 teaches a sustained delivery of a secondary amine-containing parent drug comprising by substituting a labile, hydrophobic carbamate-linked prodrug moiety on the secondary amine nitrogen atom of the parent drug. Preferably the prodrug compound has decreased solubility under physiological conditions and sustained activity upon dosing compared to the parent drug compound, see column 4, lines 6-17. 
Thus, it would be obvious to add a subformula from Tables 1-3 to the compounds of formula (I) to reduce the solubility as taught by Blumberg et al. 
The compositions and crystalline suspensions are taught in column 25, lines 64-67 and column 26, lines 41-42 in the ‘337 patent. 
Memantine is a known cholinesterase inhibitor. Claim 39 is drawn to a combination with another cholinesterase inhibitor, which is obvious. That is, generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069.
Therefore, for the reasons stated above, said claims are obvious over Blumberg et al. 

Double Patenting
The rejection of claims 31-42 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10800734, is withdrawn based on the terminal disclaimer submitted. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SUSANNA MOORE/Primary Examiner, Art Unit 1624